Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 2-21 are pending.

Continued Examination Under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered. 

Claim Objections
4.		Claim 3 is objected to because of the following informalities: the claim states “in response to receiving a prescribed operation from a user from a user on an icon of the icons”. It is believed the underlined portion is a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US Patent Application Publication 2014/0201655), herein after referred to as Mahaffey, in view of in view of Mao et al. (US Patent Application Publication 2016/0048295), herein after referred to as Mao, and further in view of Prasad (US Patent 8,769,431).
Regarding independent claim 2, Mahaffey discloses a display control device (abstract, figure 2 reference mobile communication device 200 and flow diagram figure 3 for managing applications) comprising: 
a display control section configured to arrange, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there is a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.);
an acquisition section configured to acquire a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); and 
a computation section configured to compute a priority level for each of the applications based on a condition including the number of times of use as acquired by the acquisition section (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.), 
the display control section being configured to effect a rearrangement, in a prescribed region of the display section, each icon having a high ranking for the priority level computed by the computation section, and, during the rearrangement, being configured to fix a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations (fix) on the screen based on their usage. Figure 11 depicts change of icon position/location based on priority of usage data.), wherein the prescribed region is configured to display a plurality of the icons (Figure 11 reference plurality of displayed icons.), and, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to fix the icon subjected to the prescribed operation so as to be manually moved in the prescribed region irrespective of a priority level of the icon (paragraph [0071] describes moving icons to user defined locations which inherently includes a prescribed operation from a user to perform), and, in response to a first icon of the plurality of the icons being held down the display control section is configured to arrange, on the display, a sub-menu including information about an arrangement status of the first icon (paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about the app’s frequency of use).
Mahaffey does not specifically disclose wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon. Further, Mahaffey does not specifically disclose the sub-menu including options for changing a fix status of the first icon.
Mao discloses to display a first/sub-menu in response to a first icon of the plurality of icons being held down (a prescribed operation) to perform control so as to modify the icon subjected to the prescribed operation (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons and prescribed operation of a first icon of the plurality of icons being held down to display a sub-menu with the known technique of the sub-menu to include options for modifying a status of the first icon yielding the predictable results of enabling a user to conveniently modify the displayed icons of a GUI as disclosed by Mao (abstract and paragraph [0003]).
However, the combination of Mahaffey and Mao does not specifically disclose the sub-menu option of modifying an icon to specifically be fixing the icon to the prescribed region irrespective of a priority level of the icon.
Prasad discloses to perform control so as to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.) irrespective of a priority level of the icon (Column 5 lines 26-33 describes to automatically reorder the sequence in which icons are presented based on usage frequency and that icons may be anchored to certain locations that way certain apps/icons are forced to always show up in fixed locations regardless/irrespective of the reorder.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao’s sub-menu of options for modifying a status of the first icon with the known option for modifying a status of the icon including fixing an icon in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Regarding independent claim 4, Mahaffey discloses a display control method (abstract, figure 2 reference mobile communication device 200 and flow diagram figure 3 for managing applications) comprising: 
an arranging step of arranging, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there is a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.); 
an acquisition step of acquiring a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); 
a computation step of computing a priority level for each of the applications based on a condition including the number of times of use (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.); and 
a rearranging step of rearranging, in a prescribed region of the display section, each icon having a high ranking for the computed priority level, and, during the rearranging step, fixing a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations on the screen based on their usage. Figure 11 depicts change of icon position/location based on priority of usage data.), wherein the prescribed region is configured to display a plurality of the icons (Figure 11 depicts a plurality of icons); and
a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of moving the icon subjected to the prescribed operation so as to be manually moved in the prescribed region irrespective of a priority level of the icon (paragraph [0071] describes moving icons to user defined locations which inherently includes a prescribed operation from a user to perform), wherein the controlling step further comprises, in response to a first icon of the plurality of the icons being held down displaying a sub-menu including information about an arrangement status of the first icon (paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about the app’s frequency of use).
Mahaffey does not specifically disclose fixing the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon. Further, Mahaffey does not specifically disclose the sub-menu including options for changing a fix status of the first icon.
Mao discloses to display a first/sub-menu in response to a first icon of the plurality of icons being held down (a prescribed operation) to perform control so as to modify the icon subjected to the prescribed operation (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons and prescribed operation of a first icon of the plurality of icons being held down to display a sub-menu with the known technique of the sub-menu to include options for modifying a status of the first icon yielding the predictable results of enabling a user to conveniently modify the displayed icons of a GUI as disclosed by Mao (abstract and paragraph [0003]).
However, the combination of Mahaffey and Mao does not specifically disclose the sub-menu option of modifying an icon to specifically be fixing the icon to the prescribed region irrespective of a priority level of the icon.
Prasad discloses to perform control so as to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.) irrespective of a priority level of the icon (Column 5 lines 26-33 describes to automatically reorder the sequence in which icons are presented based on usage frequency and that icons may be anchored to certain locations that way certain apps/icons are forced to always show up in fixed locations regardless/irrespective of the reorder.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao’s sub-menu of options for modifying a status of the first icon with the known option for modifying a status of the icon including fixing an icon in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Regarding claim 6, Mahaffey and Mao discloses the display control device of claim 2, wherein the prescribed operation is an operation of holding down the icon in order to display an operation screen used to select whether to fix the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to fix or remove the held-down icon (Mahaffey: paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about the app’s frequency of use. Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI. Prasad: Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.).

6.		Claims 3, 5, 7, and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey-Map-Prasad in view of Kim et al. (US Patent Application Publication 2019/0042066), herein after referred to as Kim.
Regarding independent claim 3, Mahaffey discloses a display control device (abstract, figure 2 reference mobile communication device 200 and flow diagram figure 3 for managing applications) comprising: 
a display control section configured to arrange, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there is a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.);
an acquisition section configured to acquire a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); and 
a computation section configured to compute a priority level for each of the applications based on a condition including the number of times of use as acquired by the acquisition section (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.), 
the display control section being configured to effect a rearrangement, in a prescribed region of the display section, each icon having a high ranking for the priority level computed by the computation section, and, during the rearrangement, being configured to fix a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations (fix) on the screen based on their usage. Figure 11 depicts change of icon position/location based on priority of usage data.), wherein the prescribed region is configured to display a plurality of the icons (Figure 11 reference plurality of displayed icons.), and, in response to receiving a prescribed operation from a user from a user on an icon of the icons, the display control section is configured to perform control so as to manually move the icon subjected to the prescribed operation from the prescribed region irrespective of a priority level of the icon (paragraph [0071] describes moving icons to user defined locations which inherently includes a prescribed operation from a user to perform), and, in response to an [ ] icon of the plurality of the icons being held down the display control section is configured to arrange, on the display, a sub-menu including information about an arrangement status of the first icon (paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about the app’s frequency of use).
Mahaffey does not specifically disclose wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to remove the icon subjected to the prescribed operation from the prescribed region irrespective of a priority level of the icon, and, in response to an unfixed icon of the plurality of the icons being held down the display control section is configured to arrange, on the display, a sub-menu including options for fixing the unfixed icon and removing the unfixed icon. 
Mao discloses wherein, in response to receiving a prescribed operation from a user on an icon of the icons, the display control section is configured to perform control so as to remove the icon subjected to the prescribed operation from the prescribed region irrespective of a priority level of the icon (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI. Please note Mao does not disclose priority levels of icons but it is noted the priority levels of the icons claimed regard displayed icons arranged in positional relationships. An icon which is removed from being displayed is inherently incapable of arranged in a displayed positional arrangement and is therefore irrespective of any priority level associated.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons and prescribed operation of an icon of the plurality of icons being held down to display a sub-menu with the known technique of the sub-menu to include options including modifying a the icon and removing the icon yielding the predictable results of enabling a user to conveniently modify the displayed icons of a GUI as disclosed by Mao (abstract and paragraph [0003]).
However, the combination of Mahaffey and Mao does not specifically disclose in response to an unfixed icon of the plurality of icons being held down the display control section is configured to arrange, on the display a sub-menu including options for fixing the unfixed icon.
Prasad discloses to perform control so as to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.) irrespective of a priority level of the icon (Column 5 lines 26-33 describes to automatically reorder the sequence in which icons are presented based on usage frequency and that icons may be anchored to certain locations that way certain apps/icons are forced to always show up in fixed locations regardless/irrespective of the reorder.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao’s sub-menu of options for modifying a status of an icon with the known option for modifying a status of the icon including fixing an icon in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Kim discloses that an application display may be fixed or unfixed in a toggled fashion including an unfixed application display which may be fixed and a fixed application display which may be unfixed (Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao-Prasad’s sub-menu of options for modifying a fixing status of an icon in response to the icon being held down with the known technique of the icon being held down to be either unfixed/fixed and the fixing status modified in response to the unfixed/fixed icon being held down is respectively toggling the fixing state to fixed/unfixed respectively as disclosed by Kim (paragraph [0244]) yielding the predictable results of increasing user functionality such that an originally manually anchored/fixed icon may be unanchored/unfixed in accordance with user preference.
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao’s sub-menu of options for modifying a status of the first icon with the known option for modifying a status of the icon including fixing an icon in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Regarding independent claim 5, Mahaffey discloses a non-transitory computer-readable storage medium storing a program to cause a computer to execute processing (paragraph [0025]) comprising: 
an arranging step of arranging, on a display, icons for starting each of a plurality of applications (Figure 2 reference icon display control 218 described in paragraph [0035] to manage the appearance of icons 210 associated with each application through GUI 208. Paragraphs [0056]-[0057] describes when a user first begins using the system there is no app usage history and there is a plurality of different modes to first display the arrangement of applications (icons) such as migrated, aggregate, blank, record then switch on mode.); 
an acquisition step of acquiring a number of times of use for each of the applications (Figure 2 reference app manager 212 described in paragraph [0038] to be referred to as “the system”. The system is described in figure 3 and paragraph [0039] to determine application usage history act 302 and once a user starts using the mobile device (200), the system (212) tracks or monitors the usage of applications loaded on the device, as well as any activities that are performed that may impact the display of one or more icons on the device, act 304.); 
a computation step of computing a priority level for each of the applications based on a condition including the number of times of use (Figure 2 reference app manager 212 (the system) described in figure 3 and paragraph [0039] to modify the appearance of icons including removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities. Unused, unperformed, and well-used are labels which identify various priority levels of each application based on number of times of use.); and 
a rearranging step of rearranging, in a prescribed region of the display section, each icon having a high ranking for the computed priority level, and, during the rearranging step, fixing a display position of icons remaining in the prescribed region (Figure 2 reference app manager 212 (the system) described in figure 3 act 306 and paragraphs [0071] and [0075] describes to automatically and dynamically move icons to system or user defined locations on the screen based on their usage. Figure 11 depicts change of icon position/location based on priority of usage data.), wherein the prescribed region is configured to display a plurality of the icons (Figure 11 depicts a plurality of icons); and
a controlling step, in response to receiving a prescribed operation from a user on an icon of the icons, of moving the icon subjected to the prescribed operation so as to be manually moved in the prescribed region irrespective of a priority level of the icon (paragraph [0071] describes moving icons to user defined locations which inherently includes a prescribed operation from a user to perform), wherein the controlling step further comprises, in response to an [ ] icon of the plurality of the icons being held down displaying a sub-menu including information about an arrangement status of the first icon (paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about the app’s frequency of use).
Mahaffey does not specifically disclose fixing the icon subjected to the prescribed operation so as to be fixed in the prescribed region irrespective of a priority level of the icon. Further, Mahaffey does not specifically disclose a sub-menu including options for fixing the unfixed icon and removing the unfixed icon. 
Mao discloses wherein, in response to an icon of the plurality of icons receiving a prescribed operation/being held down displaying a sub-menu including options for modifying an icon and removing the icon (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI. Please note Mao does not disclose priority levels of icons but it is noted the priority levels of the icons claimed regard displayed icons arranged in positional relationships. An icon which is removed from being displayed is inherently incapable of arranged in a displayed positional arrangement and is therefore irrespective of any priority level associated.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s automatic priority arrangement of icons and prescribed operation of an icon of the plurality of icons being held down to display a sub-menu with the known technique of the sub-menu to include options including modifying the icon and removing the icon yielding the predictable results of enabling a user to conveniently modify the displayed icons of a GUI as disclosed by Mao (abstract and paragraph [0003]).
However, the combination of Mahaffey and Mao does not specifically disclose in response to an unfixed icon of the plurality of icons being held down the display control section is configured to arrange, on the display a sub-menu including options for fixing the unfixed icon.
Prasad discloses to perform control so as to fix the icon subjected to the prescribed operation so as to be fixed in the prescribed region (Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.) irrespective of a priority level of the icon (Column 5 lines 26-33 describes to automatically reorder the sequence in which icons are presented based on usage frequency and that icons may be anchored to certain locations that way certain apps/icons are forced to always show up in fixed locations regardless/irrespective of the reorder.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao’s sub-menu of options for modifying a status of an icon with the known option for modifying a status of the icon including fixing an icon in the prescribed region irrespective of a priority level of the icon yielding the predictable results of enabling a user to manually anchor/fix an icon to a particular position as disclosed by Prasad (column 30 lines 6-14) since automatic movements of icons may be annoying to a user as disclosed by Mahaffey (paragraph [0073], which discloses a different means of solving the annoyance of automatically moving icons but nonetheless discloses automatically moving icons may be annoying to a user).
Kim discloses that an application display may be fixed or unfixed in a toggled fashion including an unfixed application display which may be fixed and a fixed application display which may be unfixed (Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao-Prasad’s sub-menu of options for modifying a fixing status of an icon in response to the icon being held down with the known technique of the icon being held down to be either unfixed/fixed and the fixing status modified in response to the unfixed/fixed icon being held down is respectively toggling the fixing state to fixed/unfixed respectively as disclosed by Kim (paragraph [0244]) yielding the predictable results of increasing user functionality such that an originally manually anchored/fixed icon may be unanchored/unfixed in accordance with user preference.
Regarding claim 7, Mahaffey and Mao discloses the display control device of claim 3, wherein the prescribed operation is an operation of holding down a held-down icon of the icons in order to display an operation screen used to select whether to fix the held-down icon in the designated region or to remove the held-down icon from the designated region and, on the operation screen, selecting whether to fix or remove the held-down icon (Mahaffey: paragraph [0046] describes to long press an icon to display the reason why the app icon is shown [in its particular arrangement due to the priority level] together with the information about the app’s frequency of use. Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI. Prasad: Figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.).
Regarding claim 10, Mao and Prasad disclose the display control device of claim 2, wherein the display control section is configured to: 
generate the sub-menu including an option (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item) to fix a location of the first icon during the rearrangement (Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.) [ ].
However, Prasad does not specifically disclose the option of fixing is in response to the fix status of the first icon being unfixed.
Kim discloses that an application display may be fixed or unfixed in a toggled fashion (in response to) including unfixing an application display in response to the application display being fixed and fixing and application display in response to the application display being unfixed (Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao-Prasad’s sub-menu of options for modifying a fixing status of an icon in response to the icon being held down with the known technique of the icon being held down to be either unfixed/fixed and the fixing status modified in response to the unfixed/fixed icon being held down is respectively toggling the fixing state to fixed/unfixed respectively as disclosed by Kim (paragraph [0244]) yielding the predictable results of increasing user functionality such that an originally manually anchored/fixed icon may be unanchored/unfixed in accordance with user preference.
Regarding claim 11, Mao and Prasad disclose the display control device of claim 10, wherein the display control section is configured to:
fix the location of the first icon during the rearrangement in response to a fix option being selected from the sub-menu (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item. Wherein the menu option to modify an item is (via combination above) Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14 (modifying an item).).
Regarding claim 12, Mao-Prasad-Kim discloses the display control device of claim 10, wherein the display control section is configured to:
generate the sub-menu including an option to unfix the location of the first icon during the rearrangement in response to the fix status of the first icon being fixed (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item. Wherein the menu option to modify an item is (via combination above) Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14 (modifying an item), which may instead be unfixing (via combination above) Kim: Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247] (the fixing state is toggled being fixed/unfixed).).
Regarding claim 13, Mao-Prasad-Kim discloses the display control device of claim 12, wherein the display control section is configured to:
unfix the location of the first icon during the rearrangement in response to an unfix option being selected from the sub-menu (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item. Wherein the menu option to modify an item is (via combination above) Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14 (modifying an item), which may instead be unfixing (via combination above) Kim: Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247] (the fixing state is toggled being fixed/unfixed).).
Regarding claim 14, Mao discloses the display control device of claim 10, wherein the display control section is configured to:
generate the sub-menu including an option to remove the first icon from the prescribed region prior to the rearrangement (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item.)
Regarding claim 15, Mao discloses the display control device of claim 14, wherein the display control section is configured to:
remove the first icon from the prescribed region prior to the rearrangement in response to a remove option being selected from the sub-menu (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI.).
Regarding claim 16, Mao and Prasad disclose the display control method of claim 4, wherein the controlling step further comprises: 
generating the sub-menu including an option (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item) to fix a location of the first icon during the rearrangement (Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14.) [ ].
However, Prasad does not specifically disclose the option of fixing is in response to the fix status of the first icon being unfixed.
Kim discloses that an application display may be fixed or unfixed in a toggled fashion (in response to) including unfixing an application display in response to the application display being fixed and fixing and application display in response to the application display being unfixed (Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey-Mao-Prasad’s sub-menu of options for modifying a fixing status of an icon in response to the icon being held down with the known technique of the icon being held down to be either unfixed/fixed and the fixing status modified in response to the unfixed/fixed icon being held down is respectively toggling the fixing state to fixed/unfixed respectively as disclosed by Kim (paragraph [0244]) yielding the predictable results of increasing user functionality such that an originally manually anchored/fixed icon may be unanchored/unfixed in accordance with user preference.
Regarding claim 17, Mao and Prasad disclose the display control method of claim 16, wherein the controlling step further comprises:
fixing the location of the first icon during the rearrangement in response to a fix option being selected from the sub-menu (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item. Wherein the menu option to modify an item is (via combination above) Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14 (modifying an item).).
Regarding claim 18, Mao-Prasad-Kim discloses the display control method of claim 16, wherein the controlling step further comprises:
generating the sub-menu including an option to unfix the location of the first icon during the rearrangement in response to the fix status of the first icon being fixed (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item. Wherein the menu option to modify an item is (via combination above) Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14 (modifying an item), which may instead be unfixing (via combination above) Kim: Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247] (the fixing state is toggled being fixed/unfixed).).
Regarding claim 19, Mao-Prasad-Kim discloses the display control method of claim 18, wherein the controlling step further comprises:
unfixing the location of the first icon during the rearrangement in response to an unfix option being selected from the sub-menu (Mao: Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item. Wherein the menu option to modify an item is (via combination above) Prasad: figure 8V reference app icon selected 1278 and anchor selected 1280 to lock selected icon into its current position 1281 as described in column 30 lines 6-14 (modifying an item), which may instead be unfixing (via combination above) Kim: Figure 34 reference application’s A-C displayed with toggle/visual cue/icon for fixing/unfixing the application display as described in paragraphs [0243]-[0244] and [0247] (the fixing state is toggled being fixed/unfixed).).
Regarding claim 20, Mao discloses the display control method of claim 15, wherein the controlling step further comprises:
generating the sub-menu including an option to remove the first icon from the prescribed region prior to the rearrangement (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item.)
Regarding claim 21, Mao discloses the display control method of claim 20, wherein the controlling step further comprises:
remove the first icon from the prescribed region prior to the rearrangement in response to a remove option being selected from the sub-menu (Figure 3 and paragraph [0022] when a press and hold input is made with respect to an icon a menu is displayed including a modifying item and a removing item. Paragraph [0023] describes when a user selects the removing item from the menu the icon is removed from the GUI.).

7.		Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey-Mao-Prasad, in view of Xiao et al. (US Patent Application Publication 2021/0200391), herein after referred to as Xiao.
Regarding claim 8, Mahaffey discloses the display control device of claim 2. 
Mahaffey does not specifically disclose wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application.
Xiao discloses wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application (Figure 20 and paragraphs [0279]-[0280] describes to arrange polygonal button icons according to usage history wherein some other of the polygonal button icons are fixed and not changed by the current display mode. For example, a setting function button.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s icons subject to history management with the known technique of at least one application not subject to history management, the at least one application includes an application for performing system settings, and the computation section is configured to not to compute the priority level for each of the at least one application yielding the predictable results of providing a dynamic region and a fixed region for system settings and function allowing users to quickly and conveniently operate functions as disclosed by Xiao (paragraphs [0119]-[0120]).

8.		Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey-Mao-Prasad-Kim, in view of Xiao.
Regarding claim 9, Mahaffey discloses the display control device of claim 3. 
Mahaffey does not specifically disclose wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application.
Xiao discloses wherein: the plurality of applications includes at least one application not subject to history management, the at least one application includes an application for performing system settings or emergency calls, and the computation section is configured to not to compute the priority level for each of the at least one application (Figure 20 and paragraphs [0279]-[0280] describes to arrange polygonal button icons according to usage history wherein some other of the polygonal button icons are fixed and not changed by the current display mode. For example, a setting function button.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mahaffey’s icons subject to history management with the known technique of at least one application not subject to history management, the at least one application includes an application for performing system settings, and the computation section is configured to not to compute the priority level for each of the at least one application yielding the predictable results of providing a dynamic region and a fixed region for system settings and function allowing users to quickly and conveniently operate functions as disclosed by Xiao (paragraphs [0119]-[0120]).

Response to Arguments
9.		Applicant's arguments filed 5/27/2022 have been fully considered but relate towards newly amended subject matter. Previous 112 rejections are withdrawn in view of newly amended subject matter. Previously cited art Yu is withdrawn as Prasad is found to disclose fixing a display position of icons irrespective of a priority level of the icon in column 5 lines 26-33. Newly cited prior art Kim is utilized to disclose the aspect of “unfixing”. Please refer to the office action rejection above for details regarding the newly amended subject matter. This action is non-final.

Conclusion
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622